Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said plant fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected for the recitation of “said PET comprises is shredded and heated”. It is believed Applicant intended to recite “said PET is shredded and heated”. Applicant is advised to clarify the claim language. 
Claim 6 recites the limitation "said elongate rods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said elongate rods" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said elongate rods" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said elongate rods" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US Patent 6,576,331).
Regarding claims 1-2, Ryan teaches a composite material comprising a quantity of plastinated plant (bamboo fibers) distributed within a matrix material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US Patent 6,576,331).
Regarding claim 3, Ryan teaches bamboo fiber and tape. Crushing of bamboo to form bamboo fiber and tape is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention in order to form useable bamboo material as reinforcement. 
 Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (PG Pub. 2015/0105499).
Regarding claim 1-2, 4, Yano et al. teach a composite material comprising  a quantity of plant (including bamboo and hemp fibers) distributed within a matrix material including polyethylene terephthalate [0021]. Yano et al. are silent regarding the claimed plastinating, however, as admitted by Applicant in the present specification, plastinating of fibers is commonly known and it would have been obvious to one of ordinary skill in the art to plastinate the bamboo fibers of Yano et al. in order to improve mechanical properties and arrive at the claimed invention. Although Yano et al. does not disclose method of making the plastinated fibers, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Yano meets the requirements of the claimed composite material, Yano et al. clearly meet the requirements of present claims composite material.
Regarding claim 3, Yano et al. teach bamboo fiber. Crushing of bamboo to form bamboo fiber is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention. Although Yano et al. does not disclose method of making crushing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Yano meets the requirements of the claimed composite material, Yano et al. clearly meet the requirements of present claims composite material.
Regarding claim 5, Yano et al. are silent regarding the claimed shredding and heating. However, it is known in the art to recycle polyester and therefore use shredding and heating in order to conserve materials and to be economical. It would have been obvious to one of ordinary skill in the art to use recycled polyethylene terephthalate and therefore shred and heat the polyethylene terephthalate in order to conserve materials and be economical and arrive at the claimed invention.
Regarding claim 6, Yano et al. teach the heated composite material is formed into any shape including a sheet, pellet, powder or the like through extrusion molding. The claimed elongate rods would have been more than obvious to one of ordinary skill in the art at the time of the invention as the elongate rods are known in the art.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Planert et al. (DE 102016102194) in view of Yano et al. (PG Pub. 2015/0105499).
Regarding claims 1-8, Planert teaches a method of forming a composite material comprising fiber reinforced elongate rods formed with sand thereon (or a surface texture thereon) to improve adherence to a concrete slurry. Planert is silent regarding the plant material. However, Yano et al. teach a composite material comprising separating plant material into plant fibers (this is required in order to form bamboo fibers), combining a quantity of plant fibers (bamboo fibers) distributed within a matrix material including polyethylene terephthalate in order to improve mechanical strength [0021]. Crushing of bamboo to form bamboo fiber is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention. The previous combination is silent regarding the claimed shredding and heating. However, it is known in the art to recycle polyester and therefore use shredding and heating in order to conserve materials and to be economical. It would have been obvious to one of ordinary skill in the art to use recycled polyethylene terephthalate and therefore shred and heat the polyethylene terephthalate in order to conserve materials and be economical and arrive at the claimed invention. Yano et al. teach the heated composite material is formed into any shape including a sheet, pellet, powder or the like through extrusion molding. The claimed elongate rods would have been more than obvious to one of ordinary skill in the art at the time of the invention as the elongate rods are known in the art.
Yano et al. are silent regarding the claimed plastinating, however, as admitted by Applicant in the present specification, plastinating of fibers is commonly known and it would have been obvious to one of ordinary skill in the art to plastinate the bamboo fibers of Yano et al. in order to improve mechanical properties and arrive at the claimed invention.
It would have been obvious to one of ordinary skill in the art to use the plant fibers as taught by Yano et al. in Planert in order to improve mechanical strength and arrive at the claimed invention.
Although the previous combination does not disclose method of making the plastinated fibers, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed composite material, the previous combination clearly meet the requirements of present claims composite material.
Regarding claim 9, Planert teaches the elongate rods are arranged in concrete slurry, but are silent regarding the claimed pattern. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed pattern in order to ensure consistent reinforcement of the concrete throughout.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789                                                                                                                                                                                                        /Shawn Mckinnon/Examiner, Art Unit 1789